.   1




                                                                 0 ,--27gJ
                                     April 23, 1954             0 -.-
                                                                    / I,.3
                                                                         y
                                                                &4-/% 7 4
        Hon. Wllllam Caven                     oninion    NO.   s-125
        County Attorney
        Harrison County                        Re:   Payment of travel ex-
        Marshall, Texas                              penses for out-of-state
                                                     investigation of alleged
                                                     perjury committed in
        Dear Mr. Caven:                              Harrison County.
                    You ve requested an opinion concerning pay-
        ment of   travepbexpenses 0r out-of-State lnvestlgatlon
        of alleged perjury committed in Harrison County.
                    In Attorne       General's Opinions Nos. O-2113
        (19401,   o-2756   (194OJ.    o-1134     (1939)    and O-W’9         (1939)
        It was held that neither a county at<orney nor a dis-
        trict attorney could be paid traveling expenses by the
        county for expenses Incurred while investigating crlml-
        nal cases. However, in Attorney General's Opinions
        Nos. o-3670   (1941), o-5336 (1943), and v-607 (1948)
        it was held that a county could pay all reasonable and
        necessary   travel expenses for any travel on official
        buslnesti.
                  The earlier opinions stated that Article    3899,
        subdivision (b), Vernon's Civil Statutes, did not in-
        clude travel expenses while the opinions of this office
        since 1941 state that traveling ex enses are included.
        Since subdivision (b) of Article 3 8 99 specifically pro-
        vldes that county officials may "have charged to his
        county all reasonable expenses necessary in the proper
        and legal conduct of his office," we agree with the
        reasoning contained in opinions Nos. o-3670,   o-5336
        and V-6q.   In the letter opinion ~of this office to
        Paul New, County Attorney of Yoakum County, under date
        of April 20, 1951, this office stated that the county
        attorney could be paid the reasonable and necessary
        travel expenses in attending the Attorney General's
        Conference on Organized Crime. Therefore, Attorney
        General's Opinions Nos. O-1279, o-1134, O-2113 and
        o-2756 are expressly overruled.
Hon. Wllllam Caven, page 2 (S-125)


          Ordlnarlly, traveling expenses Incurred by
a cduntyyoffli?lalbeyond the boundary of Texas cannot
be paid for the reason that such official has no duty
or authority to.go beyond the bounda    of the State.
See: Att'y. Geti.Ops. Nos. v-525 (193 8) and v-520 (1948).
However, at times It may be necessary for a county et-
torney to go beyond the boundary of the State In order
to Investigate en alleged crime committed within his
jurisdiction. In that event, subdivision (b) of Article
3899 would authorize the payment of his reasonable and
necessary expenses. Whether the particular claim men-
tioned in your request was reasonable and necessary
In the proper and legal conduct of the duties of your
office Is a fact question which cannot be passed on
by this office.

                           SUMMARY
                 Subdlvlslon (b) of Article 3899,
            Vernon's Civil Statutes, authorizes e
            county to pay all reasonable and neces-
            sary travel expenses of a county attor-
            ney compensated on a salary basis ln-
            curred In the proper and legal conduct
            of his office.

APPROVED:                            Yours very truly,
J. C. Davis, Jr.                     JOHNBEN SHEPPH?u
County Af'falrsMvlsion               Attorney General of Texas

William W. Guild
Reviewer
Robert S. Trottl
First Assistant                          Assistant
John Ben Shepperd
Attorney General
JR:lm